—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered February 24, 1995, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his failure to make an application to vacate his plea of guilty before sentencing renders the issue of the sufficiency of his admission to every element of the crime during the plea allocution unpreserved for appellate review (see, People v Pascale, 48 NY2d 997; People v McCoy, 105 AD2d 808; cf., People v Pellegrino, 60 NY2d 636).
In any event, "[t]he defendant’s factual recitation and the plea colloquy were sufficient to make out all the elements” of *511criminal possession of a controlled substance in the fifth degree (People v Duff, 158 AD2d 711; see, People v Lopez, 71 NY2d 662, 666). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.